551 F.2d 1056
Lee HAMILTON, et al., Plaintiffs,Charles Woodrow Smith, Jr., and Marian Gail Mathews,Plaintiffs-Appellants,v.Griffin B. BELL, Attorney General of the United States, etal., Defendants- Appellees.
No. 76-2311.
United States Court of Appeals,Fifth Circuit.
May 9, 1977.

Alvin J. Bronstein, Matthew L. Myers, National Prison Project of the American Civil Liberties Union Foundation, Washington, D. C., Deborah Carliner, Atlanta, Ga., for plaintiffs-appellants.
John W. Stokes, Jr., U. S. Atty., Atlanta, Ga., Mitchell B. Dubick, George W. Calhoun, Special Litigation Crim. Div., Dept. of Justice, Richard L. Thornburgh, Asst. Atty. Gen., U. S. Dept. of Justice, Washington, D. C., for defendants-appellees.
Before BROWN, Chief Judge, and COLEMAN and TJOFLAT, Circuit Judges.
PER CURIAM:


1
This appeal is taken from an order of the District Court denying injunctive and declaratory relief to a class of federal prisoners incarcerated at the Atlanta penitentiary.  The prisoners filed a complaint against the United States Attorney General and various officials of the Bureau of Prisons claiming certain portions of the Bureau's regulation pertaining to visitation rights are unconstitutionally vague and overbroad.  They further alleged that the regulations created unreasonable classifications of those who are, and who are not, eligible to visit prisoners.1 In denying the relief, the District Court held that the regulations did not unduly interfere with the prisoners' constitutional rights considering the legitimate interest prison officials have in rehabilitation of the prisoners and maintenance of institutional security.  We affirm.


2
The facts of this case are adequately set forth in the District Court's opinion.  Further, the opinion ably treats all aspects of the case, and in our opinion, correctly decided all issues.  We therefore affirm on the basis of the District Court's reported decision.  Hamilton v. Saxbe, 428 F.Supp. 1101 (N.D.Ga.1976).


3
AFFIRMED.



1
 Jurisdiction was invoked pursuant to 28 U.S.C.A. §§ 1346, 1361, 2201, 2202 and pursuant to portions of the Administrative Procedure Act, 5 U.S.C.A. §§ 702-704.  The District Court determined it had jurisdiction to hear the action under 28 U.S.C.A. § 1361